Exhibit 10.1
 
 
Quote to Vanderbilt University Medical Center
 
 
BIOLOGICAL MATERIAL TRANSFER AGREEMENT between ZNOMICS, INC. and VANDERBILT
UNIVERSITY MEDICAL CENTER
 
Provider:
 
 
 
Znomics, Inc.
2611 SW 3rd Ave., Suite 200
Portland, OR 97201
Tel. 503-827-5271
FAX 503-228-3290
 
Recipient:
 
 
 
 
 
Vanderbilt University
Dr. John Manning
Vice President for Research Operations
Vanderbilt University Medical Center (VUMC) Office of Research
CCC-3322 MCN
Nashville, TN  37232
 
Contact:
 
Susan Meyn
Assistant Director, Research Core Facilities
VUMC Office of Research
CCC-3322 MCN
Nashville,  TN  37232
 
Recipient Scientist:
Dr. Roger D. Cone, Ph.D.
Professor and Chair, Molecular Physiology and Biophysics
702 Light Hall (0615)
Vanderbilt University Medical Center
Nashville, TN 37232-0615
615-322-7000
roger.cone@vanderbilt.edu



 
This Biological Material Transfer agreement (this “Agreement”), effective as of
April 13, 2009 (the “Effective Date”), provides for the provision of biological
materials by Znomics, Inc. (“ZNOMICS”) to Vanderbilt University Medical
Center (“RECIPIENT”).  The principal investigator for purposes of this Agreement
at RECIPIENT is Dr. Roger D. Cone (“RECIPIENT SCIENTIST”).
 
I.           Definitions
 
ORIGINAL MATERIAL: (1) Frozen sperm samples from approximately 15,000 male fish
contained in a Kryos K liquid nitrogen storage system. Two aliquots are provided
for most samples. Each sample contains on average 25 independent retroviral
insertions.  A storage inventory of the sperm samples is provided; (2) DNA
plates in 96 well format corresponding to individual sperm samples or, in some
cases, mixtures of sperm samples for insertion recovery. Plates are numbered
consecutively and relate to insertions in the ZeneMark database; (3) Protocols
for sperm ID, IVF and F1 genotyping; (4) The DNA sequences used to map
insertions to the zebrafish genome. This collection includes approximately
5,000,000 sequence reads performed by 454 Life Sciences. The sequence reads
contain approximately 500,000 unique zebrafish genomic sequence tags flanking
the retroviral insertion sites; (5) The ZeneMark library insertion database; and
(6) A list of over 100 sperm samples within the library that correspond to genes
with insertions that have previously been proven to be recoverable and resulted
in successful production of heterozygous mutants.
 
II.           Terms and Conditions of this Agreement
 
1.
ZNOMICS will deliver the ORIGINAL MATERIAL to RECIPIENT SCIENTIST.  ZNOMICS will
ship the ORIGINAL MATERIAL, at RECIPIENT’S expense not later than April 17,
2009.



2.
Subject to the terms and conditions of this Agreement, ZNOMICS hereby assigns to
RECIPIENT all its right, title and interest in and to the ORIGINAL MATERIAL for
all uses.



3.
Subject to the terms and conditions of this Agreement, ZNOMICS hereby assigns
all its right, title and interest in and to the “ZeneMark” trademark to
RECIPIENT for all uses.

 
 

4.
All rights and obligations conferred to either Party under this Agreement shall
be subject to the surviving terms and conditions of the Biological Material
Agreement between ZNOMICS and the President and Fellows of Harvard College
effective as of December 15, 2008 (“Harvard Agreement”), including without
limitation, the right to publish and otherwise publicly disclose the results of
work conducted under the Harvard Agreement.







5.
RECIPIENT will pay ZNOMICS a total of three hundred thousand US Dollars
($300,000) as consideration for the ORIGINAL MATERIAL to be delivered under this
Agreement, payable $100,000 via wire transfer within two business days upon
receipt of the customer list, protocols and hard copy inventory of the library,
and $200,000 via wire transfer within two business days upon receipt by
RECIPIENT of the balance of the ORIGINAL MATERIAL.



 
Wire payment instructions:



U. S. Bank
555 S.W. Oak Street Suite 400
Portland, OR  97204   USA


Swift Code:   USBKUS44IMT
Routing number:  123000220
Account number:  1536-5663-8225




 
6. 
Intellectual Property; Option.

 

 
6.1
Inventorship of any invention (whether patentable or not), improvement or
discovery that is conceived, reduced to practice or otherwise discovered solely
or jointly with others by RECIPIENT arising from or related to the ORIGINAL
MATERIAL (an “Invention”) will be determined in accordance with principles of
United States patent law.  Ownership shall follow inventorship.  From the
Effective Date of this Agreement, RECIPIENT shall promptly inform ZNOMICS of any
and all Inventions as and when such Inventions arise through written
communications, reports or invention disclosures.  RECIPIENT SCIENTIST and all
other RECIPIENT personnel working with the ORIGINAL MATERIALS shall submit
invention disclosure forms in writing to RECIPIENT promptly as and when
Inventions arise.  Any information included in any such disclosure from
RECIPIENT to ZNOMICS shall be considered RECIPIENT’s confidential information
and shall not be disclosed or used by ZNOMICS for any purpose other than
exercising its rights under this Section 6.

 
6.2 
As between the Parties, RECIPIENT shall have primary authority to prepare and
file patent applications with respect to Inventions owned solely by RECIPIENT or
jointly with third parties, and, as between the parties, RECIPIENT shall bear
all expenses related thereto; provided that RECIPIENT shall keep ZNOMICS
reasonably informed as to any such prosecution and maintenance of patents and
patent applications related to Inventions.  If RECIPIENT chooses not to file
patent applications with respect to particular Inventions, ZNOMICS shall, at its
own cost, have the right to file patent applications with respect to such
Inventions.  In such event, RECIPIENT agrees to assist ZNOMICS, or its designee,
in every proper way to secure ZNOMICS’ rights in Inventions, including the
disclosure to ZNOMICS of all pertinent information and data with respect
thereto, and the execution of all applications, specifications, oaths,
assignments and all other instruments that ZNOMICS may deem necessary in order
to apply for, maintain and enforce such rights.

 
7.
Any ORIGINAL MATERIAL delivered pursuant to this Agreement is understood to be
experimental in nature and may have hazardous properties.  ZNOMICS SUPPLIES ALL
INFORMATION AND MATERIALS WITHOUT ANY WARRANTY, REPRESENTATION OR UNDERTAKING
WHATSOEVER, EXPRESSED OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY
RESPECTING THE EFFICIENCY, PERFORMANCE, WORKMANSHIP, CONDITION, MERCHANTABILITY,
FITNESS FOR PARTICULAR PURPOSE, OR NONINFRINGEMENT.

 
8.
RECIPIENT shall be liable for any and all losses and/or damages which may arise
from its use, storage or disposal of the ORIGINAL MATERIAL.  ZNOMICS will not be
liable to RECIPIENT for and RECIPIENT shall defend, indemnify and hold harmless
ZNOMICS and its directors, officers and employees from and against any loss,
claim, liability or demand of any kind which arises out of, in connection with,
or as a result of  the use, handling, storage, transportation, containment or
disposition of the ORIGINAL MATERIAL by RECIPIENT or any of its directors,
officers, employees, representatives and/or agents, except to the extent caused
by the gross negligence or willful misconduct of ZNOMICS.

 
9.
ZNOMICS will not have the right to direct or control the activities of RECIPIENT
or RECIPIENT SCIENTIST in performing any research.  Under no circumstances shall
RECIPIENT or any of its faculty, staff, students or agents, including without
limitation RECIPIENT SCIENTIST, be considered to be employees or agents of
ZNOMICS.  This Agreement shall not constitute, create, or in any way be
interpreted as a joint venture, partnership, or formal business organization of
any kind.

 
10.
This Agreement will be binding upon both Parties’ heirs and assigns. Except as
may otherwise be provided in this Agreement, neither Party may sell, assign or
delegate any rights or obligations under this Agreement; provided that either
Party may assign this Agreement and its rights and obligations under this
Agreement to any successor to all or substantially all of its relevant assets,
whether by merger, consolidation, reorganization, reincorporation, sale of
assets or stock, or otherwise.

 
11.  
This Agreement shall be construed and enforced in accordance with the laws of
the State of Oregon without reference to conflicts of law principles.  The
parties hereby agree that any dispute arising under this Agreement, or in
connection with any breach thereof, shall be finally resolved through binding
arbitration conducted in accordance with the rules and procedures of the
Judicial Arbitration and



Mediation Service (JAMS) by one (1) arbitrator appointed in accordance with said
rules.  Any such arbitration shall be held in Portland, Oregon.  The arbitrator
shall determine what discovery will be permitted, consistent with the goal of
limiting the cost and time which the parties must expend for discovery; provided
the arbitrator shall permit such discovery as the arbitrator deems necessary to
permit an equitable resolution of the dispute.  The costs of the arbitration,
including administrative and arbitrators’ fees, shall be shared equally by the
parties, and each party shall bear its own costs and attorneys’ and witness’
fees incurred in connection with the arbitration.  Any award may be entered in a
court of competent jurisdiction for a judicial recognition of the decision and
applicable orders of enforcement.


12.  
No modification or waiver of this Agreement shall be valid unless in writing
executed by both parties.  This Agreement is the sole agreement with respect to
the subject matter hereof, and except as expressly set forth herein, supersedes
all other agreements and understandings between the parties with respect to the
same.

 
13.  
Any notices required or provided by the terms of this Agreement shall be in
writing, addressed in accordance with this Section and shall be delivered
personally or sent by certified or registered mail, return receipt requested,
postage prepaid or by nationally-recognized express courier services providing
evidence of delivery.  The effective date of any notice shall be the date of
first receipt by the receiving party.  Notices shall be sent to the
address/addressee listed above or to such other address/addressee as the party
to whom notice is to be given may have provided to the other party in writing in
accordance with this provision.





 


ZNOMICS, INC.


Authorized Official:                 Kerry D. Rea


Title:                                           Chief Financial Officer


Signature:                                  /s/ Kerry D. Rea


Date:                                          April 10, 2009
 
 

